DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 1 – 8 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references. 

The closest prior art discovered is the combination of 
Nakamura (Publication: US 2009/0295711 A1) in view of Barajas Hernandez et al. (US 2017/0084037 A1), Liu et al. (Publication: US 2012/0093362 A1), Gargi et al. (Patent: US 9,078,048 B1), and Ono et al. (Publication: 2015/0146921 A1).

Independent claims 4 and 5 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2, 3, 6, 7, and 8 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616